DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/745,404 or 16/681,401, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 or 11 requires pyrolyzing the composition at a temperature less than 600oC, which is not supported by the disclosure of the prior-filed application, Application No. 16/745,404 or 16/681,401.
Each of 16/745,404 and 16/681,401 applications explicitly discloses a range of 500-800oC at which the pyrolysis treatment is conducted([0039] of either application), and further discloses specific example of 550°C at which pyrolysis is conducted (Paragraph [0047] of either application).    
Therefore, the corresponding claim limitation to "less than 600oC" does not meet the description requirement because the phrase "less than" has no lower limit and causes the claim to read literally on embodiments outside the "500-800oC" range (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (see MPEP §2163.05).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2012/0088150 A1).  Supporting evidence is provided by “Polyamideimide Properties” as provided by “Polymer Properties Database” (cited in IDS dated 07/07/2022).
Regarding claim 1, Hwang discloses a method for forming an electrode for lithium secondary battery (see Abstract) ([0043-0052]) comprising:
mixing a composition (composition for negative electrode) ([0028], [0044], see also example 1) comprising a silicon-dominated anode active material (Si-based active material) ([0008], [0020], [0047] and [0049]), polyamide-imide (PAI) based binder (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1), which reads on instant claimed carbon-based binder (see instant claim 3 that discloses PAI is a carbon based binder); and a conductive material such as carbon black ([0051]) which reads on instant claimed carbon-based additive;
coating a conductive foil (copper foil) with the composition ([0044], example 1, [0101]); and
subjecting the coated conductive foil (copper foil) to a pyrolysis process (heat treatment at 145oC, [101]) to a temperature less than 600 oC (145oC).

It is noted that the coated composition is heat-treated or pyrolyzed at a temperature (145oC) less than 600 oC (see [0101]) as in the case of the instant application, and thus, the pyrolysis process inherently or implicitly pyrolyzes the composition coated on the conductive foil resulting in the anode comprising the conductive foil and an active material layer of the pyrolyzed composition on the conductive foil, as in the case of the instant application.  If different results are achieved, it must be due to some other limitations that are not currently claimed.

Regarding claim 2, Hwang further discloses that forming a lithium ion battery using the formed anode comprising conductive foil (copper foil) and the active material layer (negative electrode layer) (see fig. 1, [0084], example 1).

Regarding claim 3, Hwang further discloses that the carbon-based binder comprises polyamide-imide (PAI) (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1).

Regarding claim 4, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 1), and therefore, an onset of the low-temperature pyrolysis must occur below 500oC as in case of the instant application. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties (decomposition of the binder) applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Further note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”. 

Regarding claim 5, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 1), and therefore, carbonization must occur at less than 600oC as in case of the instant application.

Regarding claim 6, Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 94% Si-based active material (see example 1), which is more than what is disclosed in the instant application ([0047]) and is further treated in a pyrolysis temperature of 150C (example 1) which is within the claimed temperature range.  Therefore, the anode active material must implicitly yield silicon constituting at least 86% of weight (if not more) of the formed anode. If different results are achieved, it must be due to some other limitations that are not currently claimed.

Regarding claim 7, Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 94% Si-based active material (see example 1), which is more than what is disclosed in the instant application ([0047]) and is further treated in a pyrolysis temperature of 150C (example 1) which is within the claimed temperature range. Therefore, the anode active material must implicitly yield silicon constituting at least 97% of weight (if not more) of the formed anode. If different results are achieved, it must be due to some other limitations that are not currently claimed. 

Regarding claim 8, Hwang further discloses that the carbon-based binder (polyamide-imide or PAN) is used in an amount of 4 to 7 wt% ([0016]), and in an specific example uses 6 wt% (see example 1), which is within the amount (5-7 wt%) specified in the instant application ([0044]). Hwang further discloses that the composition is configured for pyrolysis at a temperature of 150oC (example 1), which within the claimed temperature range.  Therefore, the carbon-based binder (polyamide-imide or PAN) of Hwang must inherently or implicitly yields carbon constituting 4-5% of weight of the formed anode (see [0016]).

Regarding claim 21, Hwang discloses a method for forming a battery (lithium secondary battery 100) (fig. 1, [0084], and example 1), the method comprising:
mixing a composition (composition for negative electrode) ([0028], [0044], see also example 1) comprising a silicon-dominated anode active material (Si-based active material) ([0008], [0020], [0047] and [0049]), polyamide-imide (PAI) based binder (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1), which reads on instant claimed carbon-based binder (see instant claim 3 that discloses PAI is a carbon based binder); and a conductive material such as carbon black ([0051]) which reads on instant claimed carbon-based additive;
coating a conductive foil (copper foil) with the composition ([0044], example 1, [0101]); and
pyrolyzing the composition by subjecting the coated conductive foil to a temperature less than 600 oC (145oC, example 1 and [0101]).
Forming an anode (negative electrode 112) for the battery (100) from the coated conductive foil (copper foil) with the pyrolyzed composition ([101]); and
Sandwiching a separator (113) between the anode (negative electrode 112) and a cathode (positive electrode 114) of the battery (100) (fig. 1 and [0084]).

It is noted that the coated composition is heat-treated or pyrolyzed at a temperature (145oC) less than 600 oC (see [0101]) as in the case of the instant application, and thus, the pyrolysis process inherently or implicitly pyrolyzes the composition coated on the conductive foil resulting in the anode comprising the conductive foil with the pyrolyzed composition, as in the case of the instant application.  If different results are achieved, it must be due to some other limitations that are not currently claimed.

Regarding claims 12 and 13, Hwang further discloses that the binder is carbon-based, wherein the carbon-based binder comprises polyamide-imide (PAI) (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1).

Regarding claim 14, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 11), and therefore, an onset of the decomposition of the binder must occur below 500oC as in case of the instant application. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Further note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”. 

Regarding claim 15, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 11), and therefore, the decomposition must produce carbonization below 600oC as in case of the instant application.

Regarding claim 16, Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 94% Si-based active material (see example 1), which is more than what is disclosed in the instant application ([0047]) and is further treated at a temperature of 150C (see example 1), which is within the temperature range disclosed in the instant application ([0039] of instant application).  Therefore, the anode active material must implicitly yield silicon constituting at least 86% of weight (if not more) of the formed anode. If different results are achieved, it must be due to some other limitations that are not currently claimed.

Regarding claim 17, Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 94% Si-based active material (see example 1), which is more than what is disclosed in the instant application ([0047]) and is further treated at a temperature of 150C (see example 1), which is within the claimed temperature range.  Therefore, the anode active material must implicitly yield silicon constituting at least 97% of weight (if not more) of the formed anode. If different results are achieved, it must be due to some other limitations that are not currently claimed.

Regarding claim 18, Hwang further discloses that the carbon-based binder (polyamide-imide or PAI) is used in an amount of 4 to 7 wt% ([0016]), and in an specific example uses 6 wt% (see example 1), which is within the amount (5-7 wt%) specified in the instant application ([0044]). Hwang further discloses that the composition is configured for pyrolysis at a temperature of 150 oC (example 1), which within the claimed temperature range.  Therefore, the carbon-based binder (polyamide-imide or PAN) of Hwang must inherently or implicitly yields carbon constituting 4-5% of weight of the formed anode (see [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hwang et al. (US 2012/0088150 A1) as applied above, and further in view of Chu et al. (US 2012/0009483 A1).
Regarding claims 19-20 and 29-30, Applicant is directed above for complete discussion of Hwang, which is incorporated herein. Hwang further discloses that carbon-based additive includes carbon black ([0051]).  However, Hwang does not explicitly disclose that (i) the carbon-based additive yields carbon constituting between 2% and 6% of weight of the formed anode and (ii) the additive is Super-P.
Chu is directed to a method of forming a negative electrode for lithium battery (see Abstract), similar to Hwang, wherein the composition comprises silicon dominated anode active material ([0068] and [0124-0132] and [0164]), a carbon-based binder such as polyamide-imide ([0128]) and carbon-based additive such as carbon black ([0131]).  Chu further discloses that the amount of the carbon black (Super-P) is 3 wt% ([0164]).  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Super-P additive with an amount of 3 wt% as taught by Chu as the carbon black additive in the forming the composition of Hwang in order to allow for a negative electrode for a lithium battery that possesses superior capacity and excellent life-cycle characteristics, as shown by Chu ([0181]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,296,311 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the U.S. Patent No. 11,296,311 B2 encompass all the limitations of the pending claims 1-9.


Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 11,296,311 B2 in view of Hwang et al. (US 2012/0088150 A1).
Claims 10-18 of the U.S. Patent No. 11,296,311 B2 encompass all the limitations of the pending claims 11-20 except that sandwiching a separator between the anode and a cathode.
One skilled in the battery art realizes its obvious design choice to put a separator between anode and cathode.  For example, Hwang discloses a battery wherein a separator (113) is sandwiched between anode (112) and a cathode (114) (fig. 1 and [0084]).  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have claimed a separator as taught by Hwang between anode and cathode of claims U.S. Patent No. 11,296,311 B2 such that the device can be used as battery, as shown by Hwang and also desired by U.S. Patent No. 11,296,311 B2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0136845 A1 to Choi et al. discloses an anode for a lithium battery comprising silicon, additive and binder ([0066], [0146] and [0149]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721